United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                    April 9, 2004

                                        Before

                   Hon. RICHARD D. CUDAHY, Circuit Judge

                   Hon. KENNETH F. RIPPLE, Circuit Judge

                   Hon. MICHAEL S. KANNE, Circuit Judge


DENADA M. BACE,                                  ]   Petition for Review of
        Petitioner,                              ]   an Order of the Board of
                                                 ]   Immigration Appeals
No. 02-3909                        v.            ]
                                                 ]   No. A76-140-481
JOHN ASHCROFT, United States                     ]
Attorney General,                                ]
        Respondent.                              ]


                                        ORDER

     This case is before the panel on a petition for panel rehearing filed on
March 2, 2004, by the Respondent.

      In response, the opinion is modified, as follows:

      DELETE:
      “The IJ’s cursory opinion did not make a specific credibility ruling nor
      a specific finding on past persecution.” Bace, 352 F.3d at 1138.

      REPLACE WITH:
      “The IJ’s cursory opinion did not make a specific credibility ruling nor
      a specific finding whether the alleged mistreatment of the Baces was
      sufficiently severe to qualify as persecution assuming that its
      motivation implicated a statutory ground. (citation omitted)
      However, the clear implication of the IJ’s analysis was that he rejected
      a finding of persecution only on grounds of its motivation.” Id.
No. 02-3909                                                                       Page 2


      DELETE:
      “For these reasons, although the BIA failed to make an express finding
      with respect to past persecution, any determination that the Baces
      were not the victims of past persecution on account of Mr. Bace’s
      political opinion is not supported by substantial evidence.” Bace, 352
      F.3d at 1139.

      REPLACE WITH:
      “For these reasons, any determination that the Baces were not the
      victims of past persecution on account of Mr. Bace’s political opinion is
      not supported by substantial evidence.” Id.

      On further consideration of the petition for rehearing and the answer filed by
the petitioner on March 18, 2004, all of the judges on the panel have voted to deny
the petition for rehearing. Accordingly, the petition for panel rehearing is hereby
DENIED.